Citation Nr: 1531961	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to September, 29, 2010, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) with anxiety and insomnia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In its August 2009 decision, the RO confirmed and continued a 30 percent disability rating for service-connected anxiety disorder with insomnia and denied service connection for PTSD.  In a September 2010 rating decision, service connection for PTSD was granted and included with the already service-connected anxiety disorder with insomnia; the 30 percent rating was continued.  In a July 2011 rating decision, rating was increased to 50 percent, effective September 29, 2010.   

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown above.


FINDING OF FACT

Affording the Veteran all reasonable doubt, throughout the appellate period, the Veteran's PTSD with anxiety and insomnia has been shown to be productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent disability rating for PTSD with anxiety and insomnia have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the full benefit sought by this appeal is herein granted, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial.

The Veteran seeks an increased evaluation for service-connected PTSD with anxiety and insomnia, contending that manifestations of his psychiatric disability are more severe than presently evaluated and productive of a greater degree of impairment than is reflected by the schedular evaluation now assigned.  For the reasons that follow, the Board concludes that a 100 percent ("total") schedular rating will be awarded for the entire rating period based on a finding of total occupational impairment due to PTSD with anxiety and insomnia.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's psychiatric disability is evaluated as 30 percent disabling prior to September 29, 2010, and 50 percent disabling from September 29, 2010, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  

In an April 2008 VA telemedicine/telehealth progress note, the Veteran reported continued audiovisual hallucinations, but denied command hallucinations.  He reported sleep disturbances, saying he gets three hours per night of sleep.  The examiner noted the Veteran seemed paranoid.  The Veteran denied suicidal or homicidal ideation, his speech was slow, and his mood and affect were depressed.  He reported symptoms that include nightmares, flashbacks and intrusive thoughts.  The Veteran stated he tends to isolate and avoids socializing with other veterans.  The examiner noted the Veteran continued to struggle to maintain himself in the community.  A May 2008 VA treatment record notes the Veteran continues to struggle with depression.  He stated getting three hours of sleep per night.  The Veteran continued to struggle with paranoia and audiovisual hallucinations.  

In a July 2008 VA treatment record, the Veteran reported that a friend of his was killed.  The examiner noted it was unclear whether this information was reality-based or represented psychosis.  The Veteran reported continued chronic depression, anhedonia, and social isolation.  The Veteran stated feeling very alienated from the world and only feeling safe in his room.  He stated hearing the phone ringing when he knows there is no phone in the house.  Another VA treatment record from that same month notes the Veteran reported spending most of his time in the house watching television.  He isolates socially, experiences anhedonia, lack of motivation, some hopelessness and helplessness, denies suicidal and homicidal ideation, reports that he continues to see shadows, and states he gets headaches on a daily basis.

In a November 2008 VA telemedicine/telehealth progress note, the Veteran reported continuing to have nightmares of people breaking into his house.  He reported yelling to people and nobody being able to hear him.  He has flashbacks and intrusive thoughts of Vietnam.  He avoids close personal relationships.  His depressive symptoms include dysphoria, anhedonia, some hopelessness and helplessness, and he stated he gets only 35 minutes of sleep per night.  The Veteran reported hearing voices every day, stating "it is like the radio."  He also reported seeing flashes of light at night.  He denied suicidal or homicidal ideation, and the examiner noted the Veteran appeared to be having some unusual physical sensations that may reflect psychosis.

In a December 2008 VA telemedicine/telehealth progress note, the Veteran stated his friend who had cancer died.  He reported having symptoms consistent with panic attacks that occurred weekly and sometimes several in a day.  He denied experiencing suicidal and homicidal ideation.  The Veteran did discuss the possibility of inpatient hospitalization.

In a February 2009 VA psychiatric progress note, the Veteran complained of unsatisfactory sleep.  He did not feel terribly depressed and had no suicidal or homicidal thoughts.  He was casually dressed and his hygiene appeared fairly good.  His speech was clear, coherent, and relevant.  He was assigned a GAF of 55 to 60.

In a March 2009 VA telemedicine/telehealth progress note, the Veteran reported experiencing poor sleep and an increase in intrusive thoughts and flashbacks.  He stated seeing his dead grandparents and having conversations with them, adding that he was not scared but that the experience was unusual.  He was noted to have significant PTSD and depression symptoms, isolates socially, has anhedonia, low energy and dysphoria.  He continued to experience audiovisual hallucinations.  His mood and affect were depressed.  The examiner noted that the Veteran continued to struggle to maintain himself in the community.  He was diagnosed with PTSD and assigned a GAF score of 49.

In July 2009, the Veteran was afforded a VA PTSD compensation examination where he stated feeling worried and depressed.  Toward the end of the interview the Veteran became emotional and tearful, and he stated he sometimes wonders why life is worth living.  He denied thoughts of suicide, stated he preferred to be by himself, and acknowledged having problems with nightmares that occur about twice a week.  The Veteran also reported experiencing intermittent wakefulness during his sleep, and his lack of sleep has caused him stress.  He denied a history of drug use and stated he has never been a drinker.  He reported having very little contact with his siblings since his mother passed away.

The Veteran's last employment consisted of working for a city sanitation department, but he stated that he stopped working in 1991 due to back problems.  He stated he has four children from three different relationships, but he has never been married.  He stated having a good relationship with his current girlfriend and his youngest daughter.  He states that he lives alone in a home he inherited from his mother, but he travels to stay with his girlfriend and youngest daughter three to four times a week.  He stated he had one friend who died of cancer nine months ago, but otherwise had no other social interactions.  He also denied having any other hobbies or interests.

Upon mental status examination, the Veteran was found to be casually dressed, with an unkempt appearance that included an unshaven beard.  His speech was clear and discernible, and his eye contact was good.  The Veteran appeared to be tired and was vague and slow in his responses.  His mood appeared slightly depressed and his affect was constricted.  The Veteran was oriented to date, year, month, day and place.  He had no difficulty with immediate recall but on the delayed recall task he could only recall two of three words he had been asked to remember.  He also unable to complete serial sevens.  There were no abnormal trends involving delusions or hallucinations present.  He alluded to some suicidal ideations but stated he had no specific plan or intent.  He also denied any homicidal ideations.  The Veteran was diagnosed with recurrent major depressive disorder, anxiety disorder not otherwise specified and primary insomnia.  He was assigned a GAF score of 55.  The examiner noted the Veteran was capable of managing his own financial affairs independently according to VA standards.

In a February 2010 VA psychiatric progress note, the Veteran stated he was not sleeping well.  When asked about his medications, the Veteran stated he was taking only half or sometimes none of the prescribed amount because he slept too much after taking the medication.  The Veteran stated he had difficulty in getting along with his daughter.  The Veteran appeared mildly anxious.  He had no suicidal thoughts, and rapport was difficult to establish.  The examiner noted that while the Veteran was describing hallucinations, there "was no accompanying emotions.  There was labile indifference."  He was assigned a GAF score around 60.

In a September 2010 VA outpatient clinic record, the Veteran reported sleeping about three to four hours per night with terminal insomnia.  He reported continuing to isolate socially and stated he did not remember his dreams.  The Veteran denied suicidal and homicidal ideation.  His psychiatric symptoms prevented him from getting close to people.  No signs of psychosis were observed during the session, and the Veteran reported less hallucinations.  His mood and affect were depressed.  His speech was logical and coherent.  There were no signs of tangential thought process noted.  His insight and judgment were adequate, as well as his grooming and eye contact.  He was oriented to person, place and time.  

In September 2010, the Veteran was afforded another VA PTSD examination where he complained of several physical symptoms and reported problems with depression.  He stated that he became emotional and tearful and at times had feelings of worthlessness.  He denied any thoughts of homicide or suicide.  He described himself as a loner, stating he prefers to remain to himself most of the time.  He complained of problems with sleep disturbance for which he takes medication.  He reported sleeping for only a few hours and then waking either because of bad dreams or due to his problems with back pain.  The Veteran reported having bad dreams three to four times a week with themes involving death, blood and body parts.  He denied any current use of alcohol and denied any history of drug use.  He reported contact with family and stated he attends family reunions.

At his examination, the Veteran was casually dressed.  He had a full beard and mustache that were neatly trimmed close to his face.  His eye contact was fair to good, and his speech was clear and discernible.  He appeared somewhat despondent and solemn during the examination.  He was oriented to date, year, month, day and place.  He had no difficulty with the immediate recall task, but on the delayed recall task could only recall two of the three words he was asked to remember.  On the attention and calculation portion of the examination he was unable to complete serial sevens but did spell the word "world" backwards correctly.  The examiner stated there did not appear to be any abnormal mental trends involving delusions or hallucinations present.  The Veteran was diagnosed with recurrent major depressive disorder and PTSD.  He was assigned a GAF score of 58.  

A November 2010 VA outpatient clinic record notes the Veteran's PTSD symptoms of sleep disturbance, intrusive thoughts, nightmares, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, irritability, avoidance behaviors, dissociative symptoms, and survivor guilt.  The Veteran denied suicidal and homicidal ideation.  There were no signs of psychosis.  His mood and affect were mildly depressed.  His speech was logical and coherent.  His insight and judgment were adequate, and his grooming and eye contact were good.  He was oriented to person, place and time.  His memory was generally intact.  He stated sleeping three to five hours.  He reported his daughters came for Thanksgiving and brought him food, but he spent most of his time by himself in his apartment.

An April 2011 VA outpatient clinic record notes the Veteran reported an increase in auditory hallucinations/flashbacks.  He stated hearing voices crying for help, especially at night.  The record notes that the Veteran continued to experience significant PTSD symptoms that severely impair his social/occupational functioning, including sleep disturbance, intrusive thoughts, nightmares, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, irritability issues, avoidance behaviors, dissociative symptoms, and survivor guilt.  The Veteran denied suicidal and homicidal ideation.  There were no signs of psychosis.  His mood and affect were  depressed.  His speech was logical and coherent.  His insight and judgment was fair.  The Veteran's grooming and eye contact were good.  He was oriented to person, place and time.  His memory was generally intact.

In April 2011, the Veteran was afforded another VA mental disorders examination where he was noted to have diagnoses of PTSD, recurrent major depressive disorder, insomnia, and anxiety not otherwise specified ("NOS").  The VA examiner stated the Veteran had a history of chronic depressive symptoms which were most recently characterized as low mood, low motivation, negativity, pessimism, feelings of helplessness, and problems with sleep.  His depressive symptoms appeared to have been ongoing for many years and are secondary to physical health problems, sleep deficit, pain and limitations from his physical health problems.  The Veteran was noted to have longstanding sleep problems with onset as early as January 1970.  The VA examiner stated the Veteran's sleep problems appeared to be linked to anxiety-related symptomatology.  The Veteran reported sleep problems both as a result of awakenings with nightmares and sleep deficit as a result of racing thoughts, an inability to stop his mind from thinking about his worries, and tendencies to ruminate.

The VA examiner noted the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner stated he was unable to differentiate what portion of the symptom complex was caused by each diagnosis.  He summarized the Veteran's level of occupational and social impairment as involving reduced reliability and productivity.  He was assigned a GAF score of 55.

A September 2011 VA outpatient clinic record notes the Veteran has been visiting local area churches with his pastor and is less socially isolated.  He appeared less depressed, but still had significant problems sleeping.  He reported talking to his daughter several times a week.  He still tends to use avoidance as his primary coping mechanism and says he "hears the voices less."  The Veteran denied suicidal or homicidal ideation.  His mood was noted to be somewhat better.  His energy and concentration were still poor.  His memory was generally intact, and there were no signs of active psychosis noted during the session.

In a February 2012 VA psychiatric progress note, the Veteran reported numerous recent medical problems since his last visit.  He also reported marrying the mother of his 17-year-old daughter and stated he does not feel lonely now.  He reported sleeping well and had no suicidal or homicidal ideation.  He was casually dressed, looked his stated age, appeared friendly and cooperative, and no impairment in thought process was noted.  He was assigned a GAF score of 65.

In a December 2012 VA psychology outpatient clinic record, the Veteran reported sleeping about six hours on a good night and two to three hours on a bad night.  He stated doing work at church and had interpersonal problems.  He reported an increase in irritability.  His relationship with his wife was noted as seeming to be going okay.  The examiner noted that it appeared the Veteran's hallucinations have decreased, but he still had strange dreams.  There were no signs of psychosis observed.  The Veteran's mood and affect were mildly depressed.  His speech was logical and coherent.  His insight and judgment were fair.  His grooming and eye contact were good, he was oriented to person, place and time, and his memory was generally intact.

In an October 2013 VA psychology outpatient clinic record, the Veteran reported continuing to struggle developing relationships with people at his church.  He stated feeling frustrated when his pastor tried to get others involved to work with the Veteran and the volunteers did not show up.  He also reported feeling like others do not have his back, which causes him some irritability.  He has difficulty interacting with others.  The Veteran also reported  continuing to have terminal and middle insomnia.  He stated that he "voids" close relationships and generally feels detached from others.  The Veteran stated having no major conflict with his wife, but has been encouraged by his pastor to get closer to her.

In a March 2014 VA psychology outpatient clinic record, the Veteran reported that his wife was recently diagnosed with cancer and was getting ready for surgery the following week.  He stated using avoidance and distraction to cope, and he says he was trying to stay positive.  He also stated his sister was recently admitted to a psychiatric hospital.

The Board finds that, allowing the Veteran the benefit of the doubt, his PTSD with anxiety and insomnia results in functional impairment that most closely approximates total occupational and social impairment.  The Veteran's treatment records reflect that he has experienced both audio and visual hallucinations throughout the period on appeal, which include experiences of flashes of light, sounds of a telephone ringing and conversations with his dead grandparents.  In a July 2008, a VA examiner questioned whether the Veteran's report of a friend recently dying was reality or a form of psychosis.  The Board notes that persistent delusions and hallucinations are one of the criteria that demonstrate a total occupational and social impairment.  The Veteran has not demonstrated gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation as to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  However, these symptoms are not exclusive, but rather are examples of typical symptoms for a listed percentage rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also finds persuasive the commentary by the April 2011 VA examiner on the impact the Veteran's mental health disorders have on his ability to work.  The examiner stated that the Veteran has not worked since the early 1990s due to physical health limitations, and it was impossible to determine without resorting to speculation the full impact of the Veteran's mental health symptoms on his occupational functioning.  However, the VA examiner stated the Veteran's sleep problems impact his ability to concentrate, be efficient, to have energy and focus, and to manage feelings of irritability, such that it was reasonable that he would have decreased efficiency and productivity, and difficulty managing stressful situations adequately.  The examiner noted the Veteran said his lack of sleep leads him to feeling very forgetful, such that he is restricting his activities.  The Veteran also reported interpersonal difficulties and stated he isolates himself to manage his mood.  As a result, he has few friends and social supports.

Although various VA treatment records indicate the Veteran had been increasingly participating in his church activities and had married the mother of his youngest child, the record as a whole reflects a more general pattern of self-imposed isolation that, allowing the Veteran the benefit of the doubt, is more supportive of a finding of total occupational impairment.  Further, the Veteran's reports of social engagement are contradictory.  Although the Veteran intermittently reports being involved in church activities, the record reflects that the Veteran's usual lifestyle is one of isolation.  On at least two occasions, VA treatment providers noted that the Veteran was struggling to maintain himself in the community and on  at least one occasion in December 2008, the Veteran discussed the possibility of inpatient hospitalization to treat his mental health symptoms.  Further, the Veteran's treatment records report an ongoing, persistent pattern of auditory and visual hallucinations throughout the period on appeal.  The Board finds that the Veteran's regular treatment records are more probative as to the severity of the Veteran's mental health symptoms and its effect on his relationships with others.  Therefore, allowing the Veteran the benefit of the doubt, his occasional social interactions ought not to prevent the Veteran from being found totally impaired.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

In light of the Veteran's self-imposed isolation, difficulty dealing with others, inability to maintain employment, in part, due to problems with sleep, and persistent hallucinations, the Board resolves doubt in favor of the Veteran and finds that the Veteran's PTSD is productive of functional impairment most closely resembling total social and occupational impairment.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

The Veteran has been assigned a rating of 100 percent.  Therefore, a higher evaluation is not available, and an extraschedular analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008) is not necessary in this case.
 
Finally, a TDIU may be assigned "where the schedular rating is less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

Because a 100 percent schedular rating for PTSD with anxiety and insomnia is granted for the entire appeal period, as set out above, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD with anxiety and insomnia, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 


ORDER

A 100 percent schedular evaluation is assigned for PTSD with anxiety and insomnia for the entire period on appeal.  The appeal is granted in full.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


